VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinion
This was an action to recover damages for breach of contract. In the spring of 1919 Denton, of Cleveland, had architects to prepare specifications for a residence building which he was about to build. The architects received bids from various contractors for the construction and erection of the building, including the bid of the defendant company, which bid upon glazing and furnishing the glass and plate glass in the construction of the house. As the defendant’s bid was the lowest for this kind of work the architects prepared written contracts for the work and submitted them to the defendant to be signed. They were promptly signed by the defendant and returned, but the plaintiff, Denton, did not sign the contracts until December, 1919. Dur-:ng a portion of his time the defendant had made various inquiries in regard to the contracts but was never advised why the signed copy had not been forwarded to it. In December Denton signed the contract and purported to mail a copy to the defendant, which it never received. By this time the cost of materials had greatly appreciated and the defendant refused to perform the work ,in accordance with the writing, claiming that no contract existed between them. The plaintiff then had the work done elsewhere for approximately $4,000.00 and then sued the defendant to recover the excess. The case was tried in the Common Pleas Court of Cleveland and a judgment rendered for. the defendant. Error was then prosecuted to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As it was the intention of the parties that the contract was to be reduced to writ*139ing' no contract existed between the parties, as Denton did not sign the contract or accept the offer within a reasonable length of time after the agreement had been signed by the defendant.
Attorneys — Treadway & Marlatt, for Den-ton; Thompson, Hine & Flory, for Pittsburgh Plate Glass Co.